J-S62045-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

NELSON JOAQUIN LOPEZ

                            Appellant                 No. 975 WDA 2015


              Appeal from the Judgment of Sentence June 8, 2015
                In the Court of Common Pleas of Fayette County
              Criminal Division at No(s): CP-26-CR-0002085-2014


BEFORE: GANTMAN, P.J., JENKINS, J., and PLATT, J.*

JUDGMENT ORDER BY GANTMAN, P.J.:                   FILED OCTOBER 27, 2015

        Appellant, Nelson Joaquin Lopez, appeals from the judgment of

sentence entered in the Fayette County Court of Common Pleas, following

his negotiated guilty plea to corruption of minors and indecent assault of a

person less than 13 years of age.1 On November 2, 2014, Appellant was

with victim, who was his twelve-year-old neighbor.       Appellant placed his

hands down victim’s pants and touched victim’s genitals. On March 5, 2015,

Appellant pled guilty to one count each of corruption of minors and indecent

assault.    The court sentenced Appellant on June 8, 2015, to six (6) to

twenty-four (24) months’ incarceration for corruption of minors, with no

____________________________________________


1
    18 Pa.C.S.A. §§ 6301(a)(1)(ii); 3126(a)(7).


_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S62045-15


further penalty for indecent assault.              Pursuant to the Sexual Offender

Registration and Notification Act (“SORNA”),2 the court ordered Appellant to

register with the Pennsylvania State Police (“PSP”) for life, as a convicted

Tier III sex offender.      Appellant filed a post-sentence motion on June 10,

2015, which the court denied on June 12, 2015.                 On June 19, 2015,

Appellant filed a timely notice of appeal and a voluntary concise statement of

errors complained of on appeal, pursuant to Pa.R.A.P. 1925(b).

        Section 9799.14 governs the classification of sexual offenses under

SORNA in relevant part as follows:

          § 9799.14. Sexual offenses and tier system

          (a) Tier system established.−Sexual offenses shall be
          classified in a three-tiered system composed of Tier I
          sexual offenses, Tier II sexual offenses and Tier III sexual
          offenses.

                                       *       *   *

          (d) Tier III sexual offenses.−The following offenses
          shall be classified as Tier III sexual offenses:

                                       *       *   *

              (8)    18 Pa.C.S. § 3126(a)(7).

                                       *       *   *

42 Pa.C.S.A. § 9799.14 (a), (d).           Section 9799.15 governs the period of

registration as a sex offender in pertinent part as follows:

____________________________________________


2
    42 Pa.C.S.A. §§ 9799.10-9799.41.



                                           -2-
J-S62045-15


         § 9799.15. Period of registration

         (a) Period of registration.−Subject to subsection (c),
         an individual specified in section 9799.13 (relating to
         applicability) shall register with the Pennsylvania State
         Police as follows:

                                  *    *    *

            (3) An individual convicted of a Tier III sexual
            offense shall register for the life of the individual.

                                  *    *    *

42 Pa.C.S.A. § 9799.15(a)(3). Pennsylvania law states that the registration

requirements under SORNA do not constitute criminal punishment.          See

Commonwealth v. McDonough, 96 A.3d 1067 (Pa.Super. 2014) (rejecting

argument that SORNA unconstitutionally required defendant to register for

period that exceeded statutory maximum sentence for associated crime;

stating SORNA registration requirements are product of remedial legislation

with non-punitive goal of public safety).

      Instantly, Appellant was required under SORNA to register as a sex

offender for life due to his conviction for indecent assault. See 42 Pa.C.S.A.

§§ 9799.14, 9799.15(a)(3). McDonough completely disposes of Appellant’s

arguments that his lifetime registration requirement is unconstitutional

because it exceeds the statutory maximum sentence for his offense or

otherwise constitutes an “unusual punishment.” Accordingly, we affirm.

      Judgment of sentence affirmed.




                                      -3-
J-S62045-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/27/2015




                          -4-